Appellant was convicted of the offense of violating what has become to be known as the Five Gallon Law, i. e. transporting prohibited liquors in quantities of five gallons or more. Gen. Acts 1927, p. 704.
There was no conflict in the evidence; none being offered on behalf of appellant. That for the state was clear, direct, and positive to the effect that appellant was guilty as charged.
The written charge appearing in the transcript, the giving of which, on behalf of the state, is made the basis of complaint by appellant's resourceful counsel, in his brief filed here, is not indorsed by the trial judge, as is required by Code 1923, § 9509. "Not being so indorsed, and therefore not a part of the record, [it] cannot be considered." Sharpley v. State, 18 Ala. App. 620,93 So. 210, 211.
Observing nowhere any prejudicial error, the judgment of conviction is affirmed.
Affirmed.